DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Applicant recites “a material selected from the set consisting of glass and ceramic”.  It is suggested to Applicant to change the aforementioned recitation to “a material selected form the group consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,5,7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (JP2002042522) in further view of Hwang (KR201300684).

Regarding claim 1, Koizumi discloses a shade(1a) for a candle vessel(6), an exterior shell substantially in the shape of a conical frustum(5a), comprising an exterior shell upper opening(1a) and an exterior shell lower opening(1b); an interior shell substantially in the shape of a conical frustum (5) similar to the exterior shell (Fig. 3), seated inside the exterior shell and comprising an interior shell upper(1a) opening and an interior shell lower opening(1b); a plurality of spacers attached to the interior shell(4a); and an insulating space between the interior shell and the exterior shell, as a result of the spacers(fig. 3).Koizumi does not disclose the interior shell as smaller than the exterior. Hwang discloses a lighting device  an exterior shell in the shape of a conical frustum (130) and interior shell, which is smaller than the exterior shell, in the shape of a conical frustum seated inside the exterior shell, both are held next to each other by (160).  Regarding the interior shell being smaller than the exterior shell,  it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the interior shell of Koizumi smaller than the exterior shell, as taught by Hwang, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, making the interior shell of Koizumi smaller than the exterior shell, as taught by Hwang would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular to facilitate implementing an inner shell of a particular optical nature, such as a reflector. 

Regarding claim 2, although Koizumi in further view of Hwang does not clearly recite  the interior shell being constructed from two-ply aluminum sheet metal, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the interior shell of Koizumi in further view of Hwang of two- ply aluminum sheet metal, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using two- ply aluminum sheet metal to make the interior shell of Koizumi in further view of Hwang of would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular since two ply aluminum sheet metal is old and well known in the art for its light weight, resistance to corrosion, durability and reflectivity.

Regarding claim 4, Koizumi discloses the exterior shell is constructed from a plastic resin compound (polyethene terephthalate, Para. 0011-0012).

Regarding claims 5 and 8, Koizumi in further view of Hwang does not explicitly disclose the insulating space having a width between 1.5 mm and 2.5 mm. However, regarding the size of the insulation space of  Koizumi (in further view of Huang), Koizumi at least suggests an equivalent configuration of “the insulating space having a width between 1.5-2.5mm” for the purpose of spacing apart the inner shell from the outer shell since, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize Koizumi (in further view of Huang) of at least suggesting a width equivalent of between 1.5 mm and 2.5 mm for the insulation of space between the inner and outer shells. One of ordinary skill in the art would have found it obvious to substitute one width for another for a predetermined heat regulating purpose.  

Regarding claim 7, of Koizumi in further view of Hwang do not explicitly disclose the exterior shell is constructed from a material selected from a set consisting of glass and ceramic. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the exterior shell of Koizumi in further view of Hwang since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using glass or ceramic as the material for the exterior shells of Koizumi in further view of Huang  of is constwould have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular since one of ordinary skill in the art would have been motivated to use glass or ceramic for the outside of a candle chimney or tent, since these materials are old and well known in the illumination art for their use in candle lamps. It is noted that in Applicant’s information disclosure statement, Applicant has presented examples of decorative candle shades in either glass or ceramic that can be purchased online, in the non-patent literature section. 



Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art cited of record does not disclose handles affixed to the exterior shell. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose candle tents/covers/shades 2050151, 10041632, 1450580.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875